DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim 89-108 are currently pending and under examination.

This application is a Divisional of U.S. Application No. 14/648365, filed May 29, 2015,
which is the U.S. National Phase of PCT International Application No. PCT/EP2013/075017, filed November 28, 2013, which claims priority to Denmark Application No. PA201270741, filed November 29, 2012, Denmark Application No. PA201270740, filed November 29, 2012, U.S. Provisional Patent Application No. 61/731,266, filed November 29, 2012, and U.S. Provisional Patent Application No. 61/731,281, filed November 29, 2012.


Claim Objections

Claims 89-91, 96-99, and 103-105 are objected to because of the following informalities: both “GSK3 inhibitor” and “GSK-3 inhibitor” are utilized in the noted claims to represent the same component.  The same spelling for a component should be utilized consistently throughout the claims.  
Claim 96 is further objected to because a comma should be present after “Aminopyrimidine” and before “CHIR99021.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 89-108 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Park et al. (WO 2011/043591; Published April 14, 2011).
With regard to claims 89-102, Park et al. teach a medium, which is a composition, for inducing stem cells to differentiate into retinal cells, the composition comprising: at least one activator of a retinoic acid responsive receptor, including 9-cis-retinoic acid (Para. 212-213, 234; claim 5); and one or more of: a GSK3 inhibitor, including kenpaullone, alsterpaullone, and CHIR99021 (Para. 169, 173, 208-209, 234; claim 5); a Wnt signaling pathway activator, including a Wnt protein (Para. 174, 208, 234; claim 5); and a CDK inhibitor, including kenpaullone and alsterpaullone (Para. 169, 173, 208, 234; claim 5).  
With regard to claims 103-105, as Park et al. teach a composition as claimed, including the components as claimed, and as these components cannot be separated from their functions, the composition of Park et al. is necessarily a kit comprising: at least one activator of a retinoic acid responsive receptor, including 9-cis-retinoic acid (Para. 212-213, 234; claim 5); and one or more of: a GSK3 inhibitor, including kenpaullone, alsterpaullone, and CHIR99021 (Para. 169, 173, 208-209, 234; claim 5); a Wnt signaling pathway activator, including a Wnt protein (Para. 174, 208, 234; claim 5); and a CDK inhibitor, including kenpaullone and alsterpaullone (Para. 169, 173, 208, 234; claim 5).  
With regard to claims 106-108, Park et al. teach the that the composition is a culture medium utilized for culturing stem cells including eye field precursors, where the cells are cultured, including with the taught medium, in a cell adhering plate, the plate coated with an ECM component or mixture of ECM components, the ECM components including collagen and fibronectin (Abs.; Para. 227).  Thus, the kit further comprises ECM components, including collagen and fibronectin. 

Conclusion
	
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653